Case 2:21-cv-01360-JWH-MRW Document 39 Filed 07/12/21 Page 1 of 8 Page ID #:370




   1   Stephen McArthur (State Bar No. 277712)
       stephen@smcarthurlaw.com
   2   Thomas Dietrich (State Bar No. 254282)
       tom@smcarthurlaw.com
   3   THE MCARTHUR LAW FIRM, P.C.
       9465 Wilshire Blvd., Ste. 300
   4   Beverly Hills, CA 90212
       Telephone: (323) 639-4455
   5
       Attorneys for Defendant
   6   Covalent, Inc.
   7
                            UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9

  10    TRINITY INFO MEDIA, LLC,                 Case No. 2:21-CV-01360-JWH-MRW
  11                   Plaintiff,                DEFENDANT COVALENT, INC.’S
                                                 SUPPLEMENTAL BRIEF IN
  12          v.                                 SUPPORT OF MOTION TO
                                                 DISMISS FOR FAILURE TO
  13    COVALENT, INC.,                          STATE A CLAIM
  14                      Defendant.             Judge: Hon. John W. Holcomb
                                                 Hearing Date: July 2, 2021
  15                                             Time: 9:00 a.m.
                                                 Courtroom: 2
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                          DEFENDANT’S SUPPLEMENTAL BRIEF
                                                             CASE NO. 2:21-CV-01360-JWH-MRW
Case 2:21-cv-01360-JWH-MRW Document 39 Filed 07/12/21 Page 2 of 8 Page ID #:371




   1         Covalent addresses issues raised at the motion hearing below. However, to
   2   the extent Trinity relies on case law it could have raised in its opposition brief,
   3   Covalent objects that Trinity should not be permitted to re-brief the case.
   4         1. Is claim construction necessary?
   5         No, because Trinity did not identify a specific claim term to be construed,
   6   provide a proposed construction, and explain how it might benefit from that
   7   construction. In Mortg. Application Techs., LLC v. MeridianLink, Inc., 839 F.
   8   App’x 520 (Fed. Cir. 2021), the Federal Circuit recently affirmed Judge Carter’s
   9   grant of a motion to dismiss under § 101 of claims for matching mortgage loans to
  10   lenders performed on a system comprised of multiple servers, which included
  11   “hosting an automatic decision engine, wherein the automatic decision engine is
  12   configured to automatically process the loan application data and compare the loan
  13   application data to lender underwriting criteria to determine one or more compatible
  14   lenders.” Id. at 522. The court found Judge Carter properly ruled on the § 101 issue
  15   without claim construction, because the patentee “did not provide any proposed
  16   construction . . . [and] did not explain how any proposed construction would change
  17   the § 101 analysis.” Id. at 525; see also Simio, LLC v. FlexSim Software Prod., Inc.,
  18   983 F.3d 1353, 1365 (Fed. Cir. 2020); (“Simio has not explained how it might
  19   benefit from any particular term’s construction under an Alice § 101 analysis.”);
  20   Jedi Techs., Inc. v. Spark Networks, Inc., No. CV 1:16-1055-GMS, 2017 WL
  21   3315279, at *6 (D. Del. Aug. 3, 2017) (same).
  22         In its briefing, Trinity did not identify any terms to be construed. While it
  23   listed one term at the hearing (“unique identification”), Trinity did not provide a
  24   proposed construction or explain how that would change the § 101 analysis. Thus,
  25   under MeridianLink and Simio, claim construction is unnecessary.1
       1
  26     The term “unique identification” is also unambiguously defined in the
       specification. See ’321 Patent at 6:2-3 (“Each poll answer has a unique ID within
  27   that poll, starting at 0 and going to N-1 where N is the number of answers.”). It
       simply means numbering each answer to a polling question so that answer can be
  28   compared to answers to the same question given by other users. Id. at 6:9-12.
                                                                 DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                    CASE NO. 2:21-CV-01360-JWH-MRW
                                                  -1-
Case 2:21-cv-01360-JWH-MRW Document 39 Filed 07/12/21 Page 3 of 8 Page ID #:372




   1         2. Does Enfish save either of Trinity’s patents?
   2         No, because none of the Asserted Claims recite a specific technological
   3   improvement to the way a computer functions. Trinity argued at the hearing that
   4   Enfish supports patentability. That argument has been roundly rejected in recent
   5   Federal Circuit cases involving similar patents. See Simio, 983 F.3d at 1361;
   6   Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1363-64 (Fed. Cir.
   7   2020); Dropbox, Inc. v. Synchronoss Techs., Inc., 815 F. App’x 529, 532-38 (Fed.
   8   Cir. 2020). Simio explained that “[i]n Enfish, the claims were eligible at step one
   9   because they were directed to a self-referential table that improved a computer’s
  10   functionality by improving the way it stored and retrieved data in memory.” 983
  11   F.3d at 1361; Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1304 (Fed. Cir.
  12   2018) (“the self-referential database found patent eligible in Enfish did more than
  13   allow computers to perform familiar tasks with greater speed and efficiency; it
  14   actually permitted users to launch and construct databases in a new way.”). Simio
  15   and Customedia also address other cases Trinity will likely cite, which found
  16   claims patentable where “the nature of the claims read in light of their
  17   specifications confirmed that they were directed to—were focused on—an actual
  18   technological improvement.” Simio, 983 F.3d at 1361 (emphasis added);
  19   Customedia, 951 F.3d at 1363-64.
  20         By contrast, “claiming the improved speed or efficiency inherent with
  21   applying the abstract idea on a computer is insufficient to render the claims patent
  22   eligible as an improvement to computer functionality.” Simio, 983 F.3d at 1361. It
  23   is not enough for a specification to assert it solves a technological problem; “that
  24   solution has to be evident from the claims.” Dropbox, 815 F. App’x at 533. Where
  25   the claims do not recite an advance that actually improves the functionality of a
  26   computer, Enfish is inapplicable. Id.; see also SAP Am., Inc. v. InvestPic, LLC, 898
  27   F.3d 1161, 1168 (Fed. Cir. 2018) (Enfish did not apply where “the focus of the
  28   claims is not any improved computer or network . . . and indeed, the specification
                                                                DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                   CASE NO. 2:21-CV-01360-JWH-MRW
                                                  -2-
Case 2:21-cv-01360-JWH-MRW Document 39 Filed 07/12/21 Page 4 of 8 Page ID #:373




   1   makes clear that off-the-shelf computer technology is usable to carry out the
   2   analysis.”); Customedia, 951 F.3d at 1363-64 (holding claims for “providing a
   3   reserved and dedicated section of [server] storage” to more quickly serve online ads
   4   did not “improve the functionality of the computer itself . . . the claimed invention
   5   merely improves the abstract concept of delivering targeted advertising using a
   6   computer only as a tool.”).
   7         Trinity’s Asserted Claims are abstract and not analogous to the claims in
   8   Enfish. Throughout the specifications of both patents, the focus of the invention is
   9   (1) matchmaking by asking a question, and (2) using computers as tools to run the
  10   process faster, i.e., in “real-time.” With regard to claim 8 of the ’321 Patent, the
  11   recited “match server” and “match aggregator” can be an off-the-shelf computer.
  12   See ’321 Patent at 8:58-58 (“The web server computer 804 can be a conventional
  13   server computer system.”); 9:3-5 (“Further, the web server computer 804 can be
  14   inclusive of the match aggregator and/or match server . . . .”).2 And Trinity’s
  15   claimed structure of distributing the match comparison to multiple match servers is
  16   expressly intended only to make the abstract process run faster. See ’321 Patent at
  17   7:61-67 (“By using a ‘divide and conquer’ design, the system can scale to a nearly
  18   unlimited number of members and polls . . . a practical limit is about 1,000,000
  19   polls answered per member; however, it would take a person about 2 years to
  20   answer 1,000,000 polls if they answered one poll a minute 24 hours a day seven
  21   days a week.”). The patents thus admit the claimed process can be performed by a
  22   human, and the computer just adds speed and efficiency. See MeridianLink, 839 F.
  23   App’x at 526 (finding similar claims abstract and stating “[w]e have previously
  24   held that a process that can be and has been performed by humans without the use
  25   of a computer, as the prosecution history shows here, is an abstract idea.”). The
  26   2
        For an example of the court analyzing the specification’s descriptions of computer
  27   componentry at the motion to dismiss stage, see WhitServe LLC v. Donuts Inc., 809
       F. App’x 929, 934 (Fed. Cir.) (2020) (finding “nothing in the claims points to any
  28   improvement in off-the-shelf computers and existing communication networks.”).
                                                                 DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                    CASE NO. 2:21-CV-01360-JWH-MRW
                                                  -3-
Case 2:21-cv-01360-JWH-MRW Document 39 Filed 07/12/21 Page 5 of 8 Page ID #:374




   1   SAP court also rejected similar claims reciting parallel processing, because the
   2   “limitations require no improved computer resources [the patentee] claims to have
   3   invented, just already available computers, with their already available basic
   4   functions, to use as tools in executing the claimed process.” 898 F.3d at 1169-70.
   5   Likewise, none of Trinity’s Asserted Claims recite an actual technological
   6   improvement that causes a computer to run faster or to be used in a new way.
   7         That fact is plainly demonstrated Trinity’s infringement allegations for every
   8   Asserted Claim, which are that the Kippo app infringes by matching a user to others
   9   based on their answer of which gender they want to be matched with. [Doc. 20 ¶¶
  10   44-69] Trinity’s arguments that the claims recite novel technology are false. Its
  11   pleading shows its true belief that its claims are directed to matchmaking based on
  12   answers to a question, not any specific improvement in the field of computing.
  13   Section 101 is intended to bar such abstract patents that preempt an entire field.
  14         3. Does the Court have to accept every Trinity allegation as true?
  15         No, the Court need not accept Trinity’s allegations as true where they are not
  16   specific and plausible or are wholly divorced from the claims or the specification.
  17   The recent Dropbox opinion is directly on point. 815 F. App’x at 537-38 (rejecting
  18   unsupported factual allegations as “merely attorney arguments attempting to
  19   manufacture a factual question,” and finding “Dropbox’s attorney argument could
  20   not establish a factual dispute preventing dismissal because the purported
  21   improvements over the prior art have not been captured in the claim language.”);
  22   see also Simio, 983 F.3d at 1365 (rejecting conclusory allegations that an invention
  23   improved the functioning and operation of a computer); Ubisoft Ent., S.A. v.
  24   Yousician Oy, 814 F. App’x 588, 592 (Fed. Cir. 2020) (same).
  25         Trinity’s FAC states a concept—progressive poll querying, using an app,
  26   running a program on a handheld device, and swiping—and concludes, with zero
  27   support, that the concept is an “advance over the prior art.” [Doc. 20 ¶¶ 27-32] That
  28   is identical to the allegations properly disregarded in Dropbox:
                                                                DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                   CASE NO. 2:21-CV-01360-JWH-MRW
                                                 -4-
Case 2:21-cv-01360-JWH-MRW Document 39 Filed 07/12/21 Page 6 of 8 Page ID #:375




   1         Dropbox’s . . . allegations claim that each of the patents solves given
             technological problems, but never provide more support than a
   2         conclusory statement that “the inventions described and claimed . . .
             solved these problems,” improved the art, “represented a significant
   3         advance over existing approaches[,] and were not well-known, routine,
             or conventional in the field” at the time of patenting. E.g., [First Am.
   4         Compl.] ¶¶ 50–51. These pleadings provide no more than a series of
             legal conclusion about the § 101 analysis. When considering a motion
   5         to dismiss, courts “must take all the factual allegations in the
             complaint as true”—but “are not bound to accept as true a legal
   6         conclusion couched as a factual allegation.”
   7   815 F. App’x at 538 (emphasis added). Trinity’s allegations that it was inventive to
   8   ask multiple questions, run a program on a handheld device, and use an “app” are
   9   implausible and conclusory. Equally disingenuous is its assertion that it invented
  10   swiping in a dating app when it cannot point to a single fact in the specification to
  11   support that claim. Trinity’s statements are nothing more than unsupported attorney
  12   argument, which should be disregarded.3 See id.
  13         Federal Circuit “precedent is clear that merely adding computer functionality
  14   to increase the speed or efficiency of the process does not confer patent eligibility
  15   on an otherwise abstract idea.” Intell. Ventures I LLC v. Cap. One Bank (USA), 792
  16   F.3d 1363, 1367 (Fed. Cir. 2015). Using a computer to return results more quickly,
  17   in “real-time” or otherwise, is not a patentable inventive concept. See id. And no
  18   “real-time” limitation even appears in the Asserted Claims. See MeridianLink, 839
  19   F. App’x at 526 (“these features that MAT contends are the innovative
  20   technological solutions never appear in the claims”). Further, the ’685 Patent’s
  21   addition of swiping is no more than “appending generic computer functionality to
  22   lend speed or efficiency to the performance of an otherwise abstract concept.”
  23   Intell. Ventures, 792 F.3d at 1367. Because Trinity’s patents claim a matchmaking
  24   process and generic computer components to speed up the process, there is no
  25   inventive concept that could support patentability under § 101. See id.; Dropbox,
  26   815 F. App’x at 534; MeridianLink, 839 F. App’x at 526.
       3
  27    Despite Trinity’s dubious contention that it invented swiping before Tinder,
       notably Trinity has not sued Tinder for infringement. Trinity apparently does not
  28   even believe its own allegations.
                                                                DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                   CASE NO. 2:21-CV-01360-JWH-MRW
                                                  -5-
Case 2:21-cv-01360-JWH-MRW Document 39 Filed 07/12/21 Page 7 of 8 Page ID #:376




   1
        DATED: July 12, 2021                 Respectfully submitted,
   2

   3                                         THE MCARTHUR LAW FIRM, PC
   4                                         By: /s/ Thomas Dietrich
                                                 Stephen McArthur
   5                                             Thomas Dietrich
   6                                              Attorneys for Defendant
                                                  Covalent, Inc.
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                          DEFENDANT’S SUPPLEMENTAL BRIEF
                                                             CASE NO. 2:21-CV-01360-JWH-MRW
                                            -6-
Case 2:21-cv-01360-JWH-MRW Document 39 Filed 07/12/21 Page 8 of 8 Page ID #:377




   1                              CERTIFICATE OF SERVICE
   2   Case Name: Trinity Info Media, LLC v. Covalent, Inc.
       Case No.: 2:21-cv-01360-JWH-MRW
   3
       IT IS HEREBY CERTIFIED THAT:
   4
              I, the undersigned, declare under penalty of perjury that I am a citizen of the
   5   United States over 18 years of age. My business address is 9465 Wilshire Blvd.,
       Ste. 300, Beverly Hills, CA 90212. I am not a party to the above-entitled action.
   6
                I have caused service of the following documents, described as:
   7
         DEFENDANT COVALENT, INC.’S SUPPLEMENTAL BRIEF IN
   8     SUPPORT OF MOTION TO DISMISS FOR FAILURE TO STATE A
         CLAIM
   9
       on the following parties by electronically filing the foregoing on July 12, 2021,
  10   with the Clerk of the District Court using its ECF System, which electronically
       notifies them.
  11
       Ashley D. Posner                               Attorneys for Defendant
  12   Posner Law Corporation
       15303 Ventura Boulevard, Suite 900
  13   Sherman Oaks, California 91403
       Tel. (310) 475-8520
  14   ashleyposner@gmail.com
  15   Gregory L. Hillyer
       Hillyer Legal, PLLC
  16   5335 Wisconsin Avenue, N.W.
       Washington, D.C. 20015
  17   Tel. (202) 686-2884
       ghillyer@hillyerlegal.com
  18
       I declare under penalty of perjury under the laws of the United States of America
  19   that the foregoing is true and correct.
  20

  21    Date:     7/12/2021                By: /s/ Thomas Dietrich
  22
                                               Thomas Dietrich

  23

  24

  25

  26

  27

  28
                                                                DEFENDANT’S SUPPLEMENTAL BRIEF
                                                                   CASE NO. 2:21-CV-01360-JWH-MRW
                                                  -7-
